Citation Nr: 0638584	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  95-30 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a right knee 
disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to April 
1972.

When this matter was last before the Board of Veterans' 
Appeals (Board) in June 2004, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, via the Appeals Management Center (AMC), in 
Washington, D.C. for additional development and 
readjudication.  Following the completion of the requested 
development, supplemental statements of the case were issued 
in May 2006 and July 2006.  The case was returned to the 
Board and is now ready for appellate review.  


FINDINGS OF FACT

1.  A chronic back disorder was not shown in service; 
arthritis of the back, including intervertebral disk disease, 
was not shown within the post-service year; and the probative 
evidence does not show that the veteran's current back 
disabilities are related to service.  

2.  A chronic right knee disorder was not shown in service; 
arthritis of the right knee was not shown within the first 
post-service year; and the probative evidence does not show 
that the veteran's current right knee disability is related 
to service.  


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated by 
service, and may not be presumed to be related to service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2006).

2.  A right knee disability was not incurred in or aggravated 
by service, and may not be presumed to be related to service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  In this 
case, the initial rating decision on the matters at issue was 
promulgated prior to the enactment of the VCAA.  
Notwithstanding, since its enactment, the claimant has been 
all of the information necessary for compliance with that 
Act.  

The RO provided the veteran with a copy of the appealed June 
1992 rating decision, December 1993 rating decision, January 
1994 statement of the case, June 1995 rating decision, July 
1995 statement of the case, January 1999 supplemental 
statement of the case, July 1999 Board remand, February 2000 
Board remand, August 2001 Board decision and remand, April 
2003 Board remand, April 2003 supplemental statement of the 
case, June 2004 Board remand, May 2006 supplemental statement 
of the case, and July 2006 supplemental statement of the 
case, that discussed the pertinent evidence, and the laws and 
regulations related to service connection claims.  These 
documents essentially notified the veteran of the evidence 
needed to prevail on his claims.

In addition, in a June 2004 letter, the RO notified the 
veteran of the evidence needed to substantiate his claims, 
and offered to assist him in obtaining any relevant evidence, 
and requested that he submit any additional evidence.  This 
letter gave notice of what evidence the veteran needed to 
submit and what evidence VA would try to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In light of the foregoing, the Board finds that the rating 
decisions, statements of the case, supplemental statements of 
the case, and notice letter dated in June 2004 complied with 
the specific requirements of Quartuccio (identifying evidence 
to substantiate the claims, the relative duties of VA and the 
claimant to obtain evidence, and affording him an opportunity 
to submit all pertinent evidence pertaining to his claims 
that he might have); and Charles v. Principi, 16 Vet. App. 
370 (2002) (identifying the document that satisfies VCAA 
notice).

The CAVC previously held in part in Pelegrini, supra, that a 
notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the June 1992 and December 1993 rating 
decisions, the RO denied the veteran's service connection 
claims.  In June 2004, the RO provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate his claims on appeal, and clarified what 
information and evidence must be submitted by the veteran, 
and what information and evidence would be obtained by VA.

The CAVC most recently held, however, that even when notice 
is not provided prior to the initial unfavorable decision by 
the AOJ on the appellant's claim, as required by Pelegrini, 
supra, this deficiency is not prejudicial to the appellant 
when subsequent VA actions "essentially cured the error in 
the timing of notice."  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  While the notice provided to the veteran in June 
2004 was not given prior to the first AOJ adjudication of the 
claims, the subsequent VA letter corrected any procedural 
errors.  The notice was provided by the AOJ prior to the 
transfer and certification of the veteran's case to the 
Board, and the content of the notice complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  Thus, any defect with respect to the timing of the 
notice requirement was non-prejudicial, and VA's duty to 
notify the veteran has been satisfied.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In the present case, the evidence includes service medical 
records, VA medical record, private medical record, and Texas 
Department of Corrections medical records.  The Board finds 
that reasonable efforts have been made to obtain all 
available evidence.  Moreover, there are no additional 
medical treatment records necessary to proceed to a decision 
in this case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim. 38 C.F.R. § 3.159(c)(4).  
Here, VA provided VA medical examinations or claims file 
reviews, in January 1997, April 1997, June 2002, and March 
2006, and the examiners rendered considered medical opinions 
regarding the pertinent issues in this matter.  Moreover, the 
veteran was presented with an opportunity to testify before 
the Board in July 2003, the transcript of which has been 
associated with the claims file.  

Upon a review of the claims folder, the Board finds that the 
veteran was notified of the evidence and information 
necessary to substantiate his claim for service connection; 
was notified of the respective responsibilities of VA and 
himself as it pertained to who was responsible for obtaining 
such evidence; and also was notified to submit all relevant 
evidence he had to the RO.  Additionally, the Board is 
satisfied that all relevant facts have been adequately 
developed to the extent possible; no further assistance to 
the veteran in developing the facts pertinent to the issue of 
service connection is required to comply with the duty to 
assist under the VCAA.  38 U.S.C.A. §§ 5103 and 5103A; 38 
C.F.R. § 3.159.

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  As this decision 
results in the denial of the veteran's claims for entitlement 
to service connection, the question of whether the veteran 
has been properly notified as to the provisions regarding the 
degree of disability and the effective date of an award is 
rendered moot.  Accordingly, the Board will proceed with 
appellate review.

Analysis

The veteran is seeking entitlement to service connection for 
a back disorder and a right knee disability.  He claims that 
he injured his back and right knee on more than one occasion 
during service, and that his current disabilities of the back 
and right knee are directly related to those injuries.  

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2006).  

Service connection for arthritis may be presumed if it became 
manifest to a degree of 10 percent disabling during the 
veteran's first year after separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006).

Generally, in order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In application of the facts to a Hickson analysis, it is 
noted that medical evidence includes the current diagnosis of 
variously diagnosed back disabilities, and a right knee 
disability.  Specifically, following the most recent VA 
orthopedic examination in March 2006, the pertinent diagnoses 
were lumbar strain, resolved; mild chronic anterior vertebral 
body wedging, T10-T11-T12-L1, consistent with resolved 
spondylitis, most likely Scheuermann's disease; lumbar 
spondylosis, mild, characterized by mild intervertebral disc 
disease at L1-L2 and L5-S1, and diffuse idiopathic skeletal 
hyperostosis; lumbar scoliosis, mild; contusion, right knee, 
resolved, with ongoing pain secondary to disuse atrophy of 
the right quadriceps; and mild hypermobility syndrome, 
characterized by hyperextensibility of several joints, 
including the knees, congenital, exacerbating right knee 
pain.  Hickson element (1) has therefore been satisfied with 
respect to the claimed back and right knee disabilities.  

With respect to Hickson element (2), the veteran's service 
medical records disclose that the veteran was seen in January 
1971 for complaints of back pain.  Examination, including x-
rays were negative except for questionable spasm.  Treatment 
consisted of Robaxin.  Service medical records further reveal 
complaints of, and evaluation for right knee pain of five 
days duration after twisting the right knee in February 1971.  
Examination, including x-rays of the knee were negative.  
Treatment included Ace wrap, heat, and analgesic cream.  In 
April 1971, the veteran was diagnosed as having a urinary 
tract infection with a chief complaint of dysuria and some 
back pain.  Following treatment, examination revealed mild 
paraspinal spasm that was treated with medication and 
referral to physical therapy treatment.  Although no further 
medical treatment for the back or knees was shown in the 
service medical records, for purposes of analysis, it must be 
found that Hickson element (2) is satisfied as to the claimed 
back and right knee disabilities.  

The service medical records document that there was no 
mention of back or knee problems upon separation examination.  
Moreover, the claims file contains no evidence of back or 
knee complaints within the first post-service year.  Thus, 
service connection for arthritis of the back or right knee 
may not be granted on a presumptive basis.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The final question for resolution is whether there is medical 
evidence of a nexus between the veteran's in-service injuries 
and the currently diagnosed back and right knee disabilities 
in satisfaction of Hickson element (3).  The question then is 
whether the veteran has a current back disorder or right knee 
disability that is related to service.  

As to Hickson element (3), however, in this case there is no 
competent medical evidence or opinion that has been entered 
into the record which relates the veteran's claimed diabetes 
mellitus to his period of service.  The only opinion which 
purports to make such a connection is that of the veteran 
himself.  It is noted that the CAVC has held that lay 
persons, such as the veteran, are not competent to offer 
opinions that require medical knowledge, such as the 
diagnosis or cause of a disability.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).

In the category of possible supporting medical authority, the 
evidence includes an October 1975 Texas Department of 
Corrections medical examination report noted complaint of old 
back injury with radiographic evidence of injury of the lower 
dorsal vertebrae, while a November 1975 report noted an old 
back injury from 1971 with lumbar spine strain in 1975.  
Further, a January 1976 report noted back pain and finally, a 
November 1978 report noted that the veteran reported back 
pain similar to pain felt in 1971 in active service. 

While these records are probative of the question of etiology 
of the veteran's back disorder, their probative and 
supportive value is weakened significantly by two factors.  
First they were apparently based upon the history provided by 
the veteran, himself.  There is no indication that the 
reporting physicians had the benefit of a review of the 
veteran's medical records in general, or his service medical 
records in particular.  

The CAVC has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].  A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. Brown, 11 Vet. App. 345, 348 (1998).  
While the Board may not ignore a medical opinion, it is 
certainly free to discount the relevance of a physician's 
statement.  See Sanden v. Derwinski, 2 Vet. App. 97 (1992).

In contrast, there is competent medical evidence against the 
veteran's claims, consisting of the reports of the January 
1997, April 1997, June 2002, and March 2006 VA orthopedic 
claims file reviews and/or examinations that were conducted 
for the specific purpose of determining the etiology of the 
veteran's current back disorders and right knee disability.  
In each of these reports, the VA examiner indicated that the 
veteran's claims file had been reviewed, and specifically 
recognized the veteran's occupational, military, and medical 
history.  The ultimate conclusion reached by each of the 
medical care providers was the same, either a disability of 
the back and right knee could not be found, or any such 
disability found was not related to service.  The most 
thorough of these examinations was the orthopedic examination 
conducted in March 2006 by an orthopedic surgeon.   

The report of the March 2006 examination contains an 
exceptionally detailed review of the veteran's pertinent 
medical history, including a thorough detailed recitation of 
the pertinent service medical records which included the 
injuries to the back and right knee noted above.  Following a 
thorough physical examination, the VA examiner stated that it 
was his opinion that the veteran's current spinal and right 
knee conditions were not the result of his military service.  
The reasons for the conclusions were explained with specific 
reference to the veteran's history and medical principles.  
The examiner stated that if the veteran sustained enough 
trauma to cause vertebral body narrowing at several levels, 
he would have had to be hospitalized for treatment. 
Additionally, it would have included much greater physical 
examination and subjective complaints than noted in his 
service medical records.  Finally, the doctor indicated that 
there had not been significant radiographic worsening as 
would be expected.  As for the right knee disability, the 
examiner stated that the veteran sustained a twisting injury 
to the right knee in service which resolved.  The examiner 
stated that there was no current medical evidence of internal 
derangement or other conditions due to trauma beyond those 
related to age or congenital condition of benign familial 
hypermobility syndrome.  The report of this examination is 
highly probative since it was prepared by a medical 
professional based upon a complete review of the claims file, 
a thorough examination of the veteran, and contains sound 
reasons and bases for the conclusions reached.  The prior VA 
examinations came to a similar conclusion, but were not as 
thorough as the latter examination.  

In summary, the Board must conclude that the preponderance of 
the evidence stands against a finding that the veteran's back 
disorder or his right knee disorder are related to service.  
Hickson element (3) has therefore not been satisfied with 
respect to the claimed back disorder and right knee 
disability.  

Based upon the foregoing analysis, the Board finds that a 
preponderance of the evidence in this case is against the 
claim for service connection for a back disorder and/or a 
right knee disability on any basis.  As to the question of 
according reasonable doubt to the veteran's claim, on the 
basis of a thorough review of the record, the Board concludes 
that there is no approximate balance of the evidence for and 
against either of the claims.  Indeed, the preponderance of 
the evidence is against finding that the disorders at issue 
are related to service, and thus against the claim for 
service connection for a back disorder, and against the claim 
for service connection for a right knee disability.  As the 
preponderance of the evidence is against the claims, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107(b) (West Supp. 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Accordingly, service connection for the 
claimed disorders must be denied.



ORDER

Entitlement to service connection for a back disorder is 
denied.

Entitlement to service connection for a right knee disability 
is denied.  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


